STATE OF LOUISIANA


                             COURT OF APPEAL


                               FIRST CIRCUIT




                           NUMBER 2022 CA 0499




                         GULFSOUTH CREDIT, LLC


                                   VERSUS


4vv--                       CLAUDELL CONWAY


                                      Judgment Rendered:         DEC 0 7 2022



                               Appealed from the
                            Baton Rouge City Court
                    In and for the Parish of East Baton Rouge
                               State of Louisiana
                            Suit Number 21- 02750- C


                    Honorable Johnell M. Matthews, Presiding



  Richard D. Bankston                      Counsel for Plaintiff/Appellant
  Abbey S. Knight                          Gulfsouth Credit, LLC
  Baton Rouge, LA


  Claudell Conway                          Defendant/ Appellee
  Baton Rouge, LA                          In Proper Person




             BEFORE: WHIPPLE, C. J., GUIDRY, AND WOLFE, JJ.
GUIDRY, J.


      Plaintiff/appellant, Gulfsouth Credit, LLC ( Gulfsouth), appeals from a trial


court judgment failing to award it postjudgment interest in a suit to recover the

unpaid debt on three promissory notes executed by defendant/ appellee, Claudell

Conway. For the reasons that follow, we reverse the trial court' s judgment in part

and remand this matter to the trial court for entry of a judgment consistent with this

opinion.




                     FACTS AND PROCEDURAL HISTORY


      On August 5, 2021, Gulfsouth filed a suit on three promissory notes against

Claudell Conway. In its petition, Gulfsouth alleged that Conway executed the first

promissory note on December 13,        2018, in favor of Gulfsouth in the amount of


 6, 162. 23, together with interest at the rate of 29. 3% per year, until the first year


after the contract maturity date of January 1, 2021, and thereafter at the rate of 18%

per year until satisfied, together with attorney' s fees of 25%   of principal and interest.


Conway executed a second promissory note in favor of Gulfsouth on July 18, 2019,

in the amount of $3, 599. 24, together with interest at the rate of 31. 98%       per year,




until the first year after the contract maturity date of August 1, 2021, and thereafter

at the rate of 18%   per year until satisfied, together with attorney' s fees of 25%     of




principal and interest.   Conway executed the third promissory note in favor of

Gulfsouth on December 1, 2020, in the amount of $1, 916. 67, together with interest


at the rate of 30%   per year, until the first year after the contract maturity date of

December 10, 2022, and thereafter at the rate of 18% per year until satisfied, together


with attorney' s fees of 25%   of principal and interest.


       Gulfsouth alleged that despite demand, Conway has allowed payments on the

promissory notes to fall behind, and therefore, under the terms of the notes, it was

declaring the entire unpaid balance due and payable, together with interest, late

charges,   and attorney' s fees.   Accordingly, Gulfsouth sought judgment against

                                            2
Conway for $ 3, 453. 18,       together with interest on $ 322. 44 of that amount from the


date of judicial demand at the rate of 29. 3%               per year until January 1,    2022, and


thereafter at the rate of 18%          per   year   until   satisfied;   together with interest on


 1, 292. 81 of that amount from the date of judicial demand at the rate of 31. 98%              per




year until August 1, 2022, and thereafter at the rate of 18%               per year until satisfied;




together with interest on the remaining amount of $1, 837. 93 from the date ofjudicial

demand at the rate of 30% per year until December 10, 2023, and thereafter at the


rate of 18%      per year until satisfied.     Gulfsouth also sought attorney' s fees in the

amount of 25% of the principal and interest and for all court costs, which includes


but is not limited to any money paid to a private process server to serve documents

in the suit.


           Following a trial on February 24, 2022, the trial court rendered judgment in

favor of Gulfsouth and against Conway for the payoff amount as of the date of the

trial for the sum of $5, 283. 14 together with an attorney' s fee of 25%          and for all costs,


including but not limited to any money paid to a private process server to serve

documents in the suit and court costs.              The judgment denied any postjudgment

interest.    Gulfsouth appealed from the trial court' s judgment, asserting that the trial

court erred in failing to award it postjudgment interest.                 On appeal, this court ex


proprio motu, issued a rule to show cause due to an apparent defect in the trial court' s


judgment, citing D' Luca v. Kirkland, 20- 0713, 20- 0714, p. 3 ( La. App.                   1 st Cir.


2/ 19/ 21), 321 So. 3d 411, 413- 414 and U.S. Bank National Association as Trustee


for RFMSI 200557 v. Dumas, 21- 0585, p. 3 ( La. App. 1st Cir. 12/ 22/ 21),                 340 So.


3d 246, 249.       Specifically, this court noted that the judgment at issue includes an

award for " all    costs,"   further specifying that the term " costs ...      includes ( but is not


limited to)     any money paid to a private process server to serve documents in this

suit[,]"
            but that this language does not specify the amount of costs for the proceeding

nor does it specify the costs of the private process server. Consequently, because

                                                    3
the precise amounts of the "   costs"   awarded in the judgment cannot be determined


from the judgment alone, this court ordered the parties to show cause why the appeal

should or should not be dismissed or remanded.


       After receiving a response to the show cause order and referring the matter to

the merits of the appeal, this court found the judgment was indefinite and therefore


not a final judgment because it did not specify an amount for the award of costs for

a private process server and otherwise left determination of those costs for a later

date. As such, this court remanded the matter to the trial court for the limited purpose


of instructing the trial court to sign an amended final judgment that is precise,

definite, and certain and contains proper decretal language and ordered that the


record in this pending appeal shall be supplemented with such amended final

judgment within 15 days.


       On November 9, 2022, the record on appeal was supplemented with an


amended final judgment, in favor of Gulfsouth and against Conway for the payoff

amount as of February 24, 2022, the date of trial, for the sum of $5, 283. 14, together

with an attorney' s fee of twenty-five percent, and for all court costs.

                                        DISCUSSION


       The Louisiana Consumer Credit Law, La. R. S. 9: 3510 et seq.,       defines " unpaid


debt" as used in that Chapter as " the total of the amount financed, loan finance


charges, default charges, and delinquency charges including the amount due at the

time of default plus all interest which may accrue from the time of default until the

entire balance is paid." La. R.S. 9: 3516( 37) ( Emphasis added). Louisiana Revised


Statutes 9: 3519- 9: 3521 permits interest in the amounts set out in the promissory

notes at issue herein, including the assessment of interest in the amount of 18%       per




annum beginning one year after maturity until paid.           See Tri -Parish Financial


Services Inc. v. Bradley, 01- 1350, p. 4 ( La. App. 5th Cir. 3/ 26/ 02),   815 So. 2d 219,


221.


                                             4
      Gulfsouth, in filing its suit on the promissory notes, sought the amount owed

under the notes, plus interest in the amounts set forth in those notes until maturity.

Additionally, Gulfsouth sought, in conformity with the promissory notes, an award

of interest at the rate of 18%    from maturity of each note until paid.      Gulfsouth


introduced copies of the three promissory notes into evidence at the hearing and a

representative from Gulfsouth testified as to the amounts owed on each note,


including the breakdown of interest owed before and after maturity. Accordingly,

because we find that an award of interest until the notes are paid is both statutorily

and contractually provided for, and Gulfsouth presented evidence regarding the

calculation of the amount of interest owed, we find the trial court abused its


discretion in failing to include an award for interest at the rate of 18%   until paid in


its judgment.


                                    CONCLUSION


      For the foregoing reasons, we reverse the trial court judgment to the extent

that it failed to award interest at the rate of 18%   until paid on each note and remand




this matter to the trial court for entry of a judgment consistent with this opinion.

       REVERSED IN PART AND REMANDED.




                                            5